DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment received 08/26/2019 has been entered and fully considered.  Claims 1-20 are pending.  Claims 14-20 are new.  Claims 1-5 and 7-12 are amended.  Claims 1-20 are examined herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“venting guidance device” in claims 1, 8, 12, and 14;
“pressure-sensing member” in claims 2, 10, 15, and 19;
“penetration member” in claims 2, 4-5, 15, 17-18, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“venting guidance device” in claims 2 and 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 15-20 are objected to because of the following informalities:  Claim 15 recites “the venting guidance” in line 1.  It appears that the limitation should read “the venting guidance device” to maintain proper antecedent basis with claim 14 and the limitation will be interpreted as such for the purpose of this Office action.  Claims 16-20 depend from claim 15 and are objected to for the same reason.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2015-0121912 A (“Kim”).
Regarding claims 1 and 14, Kim discloses a pouch-type secondary battery (Abstract; [0001]) comprising a pouch-shaped battery case ([0004]); a cell assembly comprising a positive plate, a separator, and a negative plate that are sequentially stacked, the electrode assembly being received in the pouch-shaped battery case ([0017], [0047]); a gas discharge pouch penetrating device 10 (“the venting guidance device”) located in the pouch-shaped battery case ([0017]-[0018]), gas discharge pouch penetrating device being configured to form a through-hole for gas discharge in the pouch-shaped battery case using an elastic member 14 ([0031]-[0034]), the elastic 
Regarding claim 8, Kim discloses the gas discharge pouch penetrating device 10 may be located at a corner portion of a pouch-type secondary battery ([0018], [0052]).  It is noted that the cell assembly includes positive and negative electrode leads connected to respective positive and negative electrode tabs ([0017]).  Therefore, the gas discharge pouch penetrating device 10 is located adjacent to a location at which an electrode tab and an electrode lead are affixed to one another in the pouch-shaped battery case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2015-0121912 A (“Kim”).
Regarding claim 12, Kim discloses the pouch-shaped secondary battery of claim 1.  While Kim is silent regarding the venting guidance device being a first venting guidance device, and the pouch-shaped secondary battery comprises two or more venting guidance devices including the first venting guidance device, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second venting guidance device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 13, Kim discloses the pouch-shaped secondary battery of claim 1.  While Kim is silent a battery pack comprising the pouch-shaped secondary battery, Kim discloses prior art battery packs that comprise a plurality of secondary batteries (Fig. 1; [0006], [0008]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the secondary battery in a battery pack because battery packs are known in the art and to meet the system design requirements of power and/or voltage.

Allowable Subject Matter
Claims 2-7, 9-11, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, alone or in combination, does not fairly teach or suggest “the venting guidance device comprises: a pressure-sensing member configured to shrink when a volume of the pouch-shaped battery case reaches or exceeds a predetermined limit volume; a trigger coupled to the pressure-sensing member, the trigger being configured to move into the pressure-sensing member when the pressure-sensing member shrinks, the trigger in an initial position fixing the elastic member in a stretched state; a penetration member configured to penetrate the pouch-shaped battery case to form the through-hole in the pouch-shaped battery case when the elastic member moves from the stretched state to a compressed state; and a venting guidance case in which the elastic member is disposed, the venting guidance case defining a trigger movement path and a penetration member movement path therein” as recited in claim 2 or “the venting guidance further includes a pressure-sensing member, a trigger coupled to the pressure-sensing member, a penetration member, and a venting guidance case in which the elastic member is disposed, the method further comprising: shrinking the pressure-sensing member due to the increasing of the pressure inside the pouch-shaped battery case; moving the trigger into the pressure-sensing member along a trigger movement path within the venting guidance case, the moving of the trigger caused by the shrinking of the pressure-sensing member; and actuating the penetration .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0045324 A1 (“Kritzer”) discloses an electrochemical energy storage device comprising a volume compensation device (Abstract).  In one embodiment, the volume compensation device comprises a bellows 11 located in the interior of a storage housing which shrinks when pressure in the storage housing increases (Figs. 10-11; [0075]-[0076]).  In one embodiment, a valve 16 for reducing excess pressure comprising a spring-loaded valve piston 17, which can release or close an outlet (Figs. 12-14; [0077]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727